Judgment, Supreme Court, New *221York County (Juanita Bing Newton, J.), rendered May 15, 1989, convicting defendant, upon his guilty plea, of criminal sale of a controlled substance in the second degree and sentencing him to an indeterminate term of imprisonment of six years to life, unanimously affirmed.
Defendant’s claim that the court coerced him into pleading guilty has no merit. The court did not abuse its authority by denying defendant’s request for one more week to consider the outstanding plea offer. Defendant acknowledged that he was pleading guilty voluntarily and admitted his guilt; nor did defendant move to withdraw the plea prior to sentence. (People v Lopez, 71 NY2d 662.)
The negotiated sentence imposed on defendant was not an abuse of discretion. (People v Farrar, 52 NY2d 302.) Defendant admitted a serious crime, and his prior criminal record is not insignificant. Concur—Murphy, P. J., Milonas, Rosenberger and Asch, JJ.